INTHESUPREMECOURTOFTHESTATEOFWASHINGTON


GLEN A. McDEVITT, an unmarried
man,

               Respondent,                                      No. 85367-3

        v.

HARBORVIEW MEDICAL                                     ORDER WITHDRAWING
CENTER, a King County Public                            PREVIOUS OPINION
Hospital, and JOHN DOE and JANE                         AND SUBSTITUTING
DOE; UNIVERSITY OF                                        NEW OPINION
WASHINGTON dba UW
MEDICINE/PHYSICIANS, and
THE STATE OF WASHINGTON, a
governmental entity,                                                                          ~...
                                                                                       I     ::o
                                                                                                  '•·


                                                                                       ~~~:::::;
                Petitioners.                                                         !

                                                                            ~~,~, f
                                                                            ..... :f
                                                                            . ~ ,'
                                                                            :;._:J
                                                                                     1


                                                                                            .)
                                                                                                  '
                                                                                            ,_., _,
                                                                                                 _.     -~-
                                                                                                        r-    ~
                                                                                                                  ilf\
                                                                                                                     ·, (\~~'
      WHEREAS, a slip opinion in the above-entitled case was filed on Dedemq:~r 2l2o12; . ·                            r:,
                                                                                !          .:;~: ;~~~         . :;
      WHEREAS, on June 13,2013, the Court entered an order partially grantirtg;th~;.)'
respondent's motion for reconsideration in order to consider whether the decision should be
given only prospective application; and

      WHEREAS, upon reconsideration, the Court has written a new opinion to replace the
previously filed opinion;

      Now, therefore, it is hereby

      ORDERED:

      That the slip opinion filed in this case on December 27, 2012 is WITHDRAWN and is
replaced by the new slip opinion that is being filed simultaneously with this order.
DATED at Olympia, Washington this _l:l_-#\ day ofNovember, 2013.



                                  For the Court




                                                  CHIEF JU TICE
       Fl LE
       IN CLERKS OFFICE
IUPREME CCLIRT, STATE OF WASHiNGTON

     DATE      'NOV 1 4 2013

 ~f2     CHIEFJU 7i
                                                               This oplntoli"was flted for record >.2
                                                               at 't>~.L:o sro on Nov lj, ~c:J I v

                                                                 .h 6kaxo169 Wash. 2d 152, 161, 234 P.3d

      187 (20 10), this court held that separation of powers principles invalidated

     the 90 day presuit notice requirement against medical malpractice

     defendants, as adopted by the legislature in former RCW 7.70.100(1) (2006).
McDevitt v. Harborview Med. Ctr., No. 85367-3




We now further explain that holding, recogmzmg express constitutional

authority in article II, section 26 for the legislature to direct "in what

manner, and in what courts, suit may be brought against the state." We

conclude that the 90 day presuit notice requirement is constitutional as

applied against the State on the grounds that the legislature may establish

conditions precedent, including presuit notice requirements. 1                     While

recognizing the statutory waiver of sovereign immunity, 2 we have upheld

similar procedural requirements for suit against the State (e.g., those codified

in former RCW 4.92.110 (1977) and former RCW 4.96.020(4) (1993)).

Thus, we hold that the presuit notice requirement of former RCW

7.70.100(1) as applied to the State is a constitutionally valid statutory

precondition for suit against the State because it was adopted by the

legislature as provided in article II, section 26 of the Washington

Constitution. 3



1
  See Nelson v. Dunkin, 69 Wash. 2d 726, 729, 419 P.2d 984 (1966) ("[T]he right to sue the
state, a county, or other state-created governmental agency must be derived from
statutory enactment; and it must be conceded that the state can establish the conditions
which must be met before that right can be exercised.").
2
    Hunter v. N. Mason High Sch., 85 Wash. 2d 810, 818, 539 P.2d 845 (1975).
3
  Article II, section 26 of the Washington Constitution provides, "The legislature shall
direct by law, in what manner, and in what courts, suits may be brought against the state."


                                            -2-
McDevitt v. Harborview Med. Ctr., No. 85367-3




      However, in this case, because the plaintiff reasonably relied upon this

court's holding in Waples and chose to forgo the notice requirement of

former RCW 7.70.100(1), we conclude that our decision merits prospective-

only application and will not apply to this case. For that reason, although it

was based on an overbroad interpretation of Waples that conflicts with our

present holding, we affirm the King County Superior Court's denial of

Harborview' s motion for summary judgment.

                       FACTS AND PROCEDURAL HISTORY

       On July 9, 2007, Glen A. McDevitt was paragliding and crashed into

tree branches that threw him onto a roof, a chimney, and then the ground.

He sustained a fracture to his left femur and underwent surgery at

Harborview Medical Center on July 10, 2007.               After surgery and upon

discharge, McDevitt alleged in his first amended complaint that he "was

taken off' anticoagulant medication.            Clerk's Papers at 9.   Harborview

denied this allegation in its answer. On July 20, 2007, McDevitt went to the

emergency room at Northwest Hospital because of significant swelling in his

left leg, where he was diagnosed with deep venous thrombosis.

       McDevitt filed his lawsuit against Harborview on July 20, 2010.

Harborview moved for summary judgment based on the undisputed fact that



                                         -3-
McDevitt v. Harborview Med. Ctr., No. 85367-3




McDevitt failed to comply with the 90 day presuit notice requirement of

former RCW 7.70.100(1). Harborview requested that McDevitt's lawsuit be

dismissed with prejudice. In response, McDevitt argued that our decision in

Waples invalidated the presuit notice requirement against both private and

public defendants. Harborview then argued that we did not have occasion to

consider the constitutional validity of the presuit notice requirement as

applied to lawsuits against the State. King County Superior Court denied

Harborview' s motion for summary judgment. Harborview petitioned this

court for discretionary review, which was granted. McDevitt v. Harborview

Med. Ctr., 171 Wash. 2d 1012, 249 P.3d 1029 (2011).

                                    ANALYSIS

       The appropriate standard of review for an order granting or denying

summary judgment is de novo, and the appellate court performs the same

inquiry as the trial court. Aba Sheikh v. Choe, 156 Wash. 2d 441, 447, 128

P.3d 574 (2006). Additionally, constitutional questions are issues of law and

are also reviewed de novo. City of Redmond v. Moore, 151 Wash. 2d 664, 668,

91 P.3d 875 (2004).

A.     Presuit Notification Requirement




                                         -4-
McDevitt v. Harborview Med. Ctr., No. 85367-3




       Article II, section 26 of the Washington Constitution provides, "The

legislature shall direct by law, in what manner, and in what courts, suits may

be brought against the state." This court has historically recognized that the

legislature has the constitutionally sanctioned power to alter the common

law doctrine of sovereign immunity. See Billings v. State, 27 Wash. 288,

291, 67 P. 583 (1902) (recognizing that "only by virtue of [a] statute [passed

under article II, section 26] that an action can be maintained against the

state"); Coulter v. State, 93 Wash. 2d 205, 207, 608 P.2d 261 (1980) (stating

that "the abolition of sovereign immunity is a matter within the legislature's

determination"). The legislature first exercised this constitutional authority

to abolish state sovereign immunity in 1961 and subsequently amended its

waiver in 1963. Former RCW 4.92.090 (1961). The current version of the

statute reads as follows, "The state of Washington, whether acting in its

governmental or proprietary capacity, shall be liable for damages arising out

of its tortious conduct to the same extent as if it were a private person or

corporation." RCW 4.92.090. Subsequent court decisions read the waiver

as also abolishing any derivative immunity previously available to local

governmental entities. Kelso v. City ofTacoma, 63 Wash. 2d 913, 916-19, 390

P.2d 2 (1964); Evangelical United Brethren Church v. State, 67 Wash. 2d 246,



                                         -5-
McDevitt v. Harborview Med. Ctr., No. 85367-3




252, 407 P.2d 440 (1965).          The legislature later codified these rulings

abolishing the immunity of local government entities in 1967. Former RCW

4.96.010 (1967).

       In Hunter v. North Mason High School, 85 Wash. 2d 810, 818-19, 539

P.2d 845 (1975), we invalidated former RCW 4.96.020 (1967) as a violation

of the equal protection clause of the Fourteenth Amendment to the United

States Constitution.     Former RCW 4.96.020, which was passed under

article II, section 26, required that notice of tort claims against the State be

made within 120 days from the date the claims arose. See Hunter, 85 Wash. 2d

at 813, 818-19. Through this statute, the legislature essentially created a

truncated statute of limitations of 120 days for tort claims against

government entities. See id. at 813. Other potential plaintiffs, however,

needed only to act against private defendants within the statute of limitations

period of three years.       !d.   The court reasoned that this arrangement

"produce[ d] two classes of tort victims and place[d] a substantial burden on

the right to bring an action of one of them." !d. Thus, we ruled that former

RCW 4.96.020 was unconstitutional on its face. See id. at 818-19.

       As part of our reasoning in Hunter, we also noted that "[t]he

unequivocal waiver of sovereign immunity in the 1963 act thus clearly



                                         -6-
McDevitt v. Harborview Med. Ctr., No. 85367-3




indicates that 'the [State's] wmver of tort immunity is unbridled by

procedural conditions pertaining to the consent to be sued."' I d. at 818

(dictum) (alteration in original) (quoting Cook v. State, 83 Wash. 2d 599, 613,

521 P.2d 725 (1974) (Utter, J., concurring)). This reasoning was not only

unnecessary to the primary equal protection holding of the case, but

subsequent decisions from this court have also allowed the legislature to

establish certain conditions precedent before suit can be brought against the

State. See Coulter, 93 Wash. 2d at 207 (upholding the presuit requirements of

former RCW 4.92.110 for tort damages against the State under an article II,

section 26 rationale); Medina v. Pub. Uti!. Dist. No.1 of Benton County, 147

Wash. 2d 303, 312, 53 P.3d 993 (2002) (upholding the presuit notice

requirement of former RCW 4.96.020( 4) for tort damages against local

government entities under an article II, section 26 rationale); see also

Debra L. Stephens & Bryan P. Harnetiaux, The Value of Government Tort

Liability: Washington State's Journey from Immunity to Accountability, 30

SEATTLE U. L. REV. 35, 42 (2006) ("The Washington legislature's waiver of

sovereign immunity is . . . not without limitations.     Rather, the waiver

contains some procedural limitations, including provisions in the 1963 act

requiring notice of claims, restricting execution on judgments, and providing



                                         -7-
McDevitt v. Harborview Med. Ctr., No. 85367-3




for a specific fund from which payment of claims and judgments must be

made.").     Accordingly, the application of the 90 day presuit notice

requirement of RCW 7.70.100(1), the statute at issue, against the State

should be treated no differently.

       In Coulter, which was decided in 1980, we distinguished Hunter and

specifically noted that our decision in that case was based on an equal

protection rationale, rather than on an unequivocal waiver of sovereign

immunity.      Coulter, 93 Wash. 2d at 207.             Additionally, we cited "the

proposition that the abolition of sovereign immunity is a matter within the

legislature's determination." !d. (citing Haddenham v. State, 87 Wash. 2d 145,

149, 550 P.2d 9 (1976)). There, former RCW 4.92.110 required that the

plaintiff file a claim with the chief fiscal officer of the executive branch, and

we reasoned that it is "clear that [the legislature] is providing 'in what

manner' suit shall be brought against the State." !d. (quoting article II,

section 26). Ultimately, we decided that the presuit notification requirement

of former RCW 4.92.110 was within the authority of the legislature to enact

under article II, section 26. 4 !d. The same principle with respect to local


4
  Former RCW 4.92.110 (2009), which was the version of the statute in effect at the time
McDevitt filed his lawsuit against Harborview, mandated that all claims subject to the
filing requirements of former RCW 4.92.1 00 be presented to the risk management


                                          -8-
McDevitt v. Harborview Med. Ctr., No. 85367-3




government entities was also at issue in Medina.               There, former RCW

4.96.020( 4) required a 60 day presuit notice to local government entities in

all tort actions. Medina, 147 Wash. 2d at 308. We upheld this presuit notice

requirement as being within the constitutional power of the legislature under

article II, section 26. 5 !d. at 314-15.

       Like Coulter and Medina, where presuit notice requirements were

upheld under article II, section 26, the 90 day presuit notice requirement of

former RCW 7.70.100(1) as applied to state defendants should also be

upheld under article II, section 26. In 2009, the legislature chose to exempt

"claims involving injuries from health care" from the requirements of former

RCW 4.92.110 (2006) and former RCW 4.96.020( 4) (2006) after it passed


division 60 days prior to the commencement of the action. Former RCW 4.92.100(1)
(2009), however, exempted all "claims involving injuries from health care" because those
claims "are governed solely by the procedures set forth in chapter 7.70 RCW." This
health care exemption was incorporated into RCW 4.92. 100 in 2009 to avoid inconsistent
presuit notice requirements found in former RCW 4.92.110 and former RCW 7.70.100(1)
for medical malpractice cases. The current version of RCW 4.92. 100, however, has
removed the health care exemption.
5
  Former RCW 4.96.020 (2009), which was also the version of the statute in effect at the
time McDevitt filed his lawsuit against Harborview, included the same 60 day presuit
notice requirement, but it also exempted all "claims involving injuries from health care"
because those claims "are governed solely by the procedures set forth in chapter 7.70
RCW." Former RCW 4.96.020(1) (2009). This health care exemption was incorporated
into RCW'4.96.020 in 2009 to avoid inconsistent presuit notice requirements found in
former RCW 4.96.020(4) (2009) and former RCW 7.70.100(1) for medical malpractice
cases. The current version of RCW 4.96.020(1), however, has removed the health care
exemption in response to our decision in Waples and ongoing litigation in this case.



                                           -9-
McDevitt v. Harborview Med. Ctr., No. 85367-3




former RCW 7.70.100(1). The purpose of these exemptions was to avoid

inconsistent presuit notice requirements in medical malpractice cases. 6

       There is only a 30 day difference between the presuit notice

requirement of former RCW 4.92.110 (2009) and former RCW 4.96.020(4)

(2009) and former RCW 7.70.100(1) as applied to state defendants. This

difference is de minimis and does not run afoul of the legislature's ability

under article II, section 26 to establish conditions precedent before suit can

be brought against the State.        This is because a 90 day presuit notice

requirement is reasonable and does not constitute a substantial burden on the

ability of governmental tort victims to obtain relief. Hall v. Niemer, 97

Wash. 2d 574, 581, 649 P.2d 98 (1982) (noting in light of Hunter and Coulter

that "reasonable procedural burdens may be placed on governmental tort

victims as long as such burdens are not substantial and do not constitute a

real impediment to relief for governmental tort victims"); Daggs v. City of

Seattle, 110 Wash. 2d 49, 53, 750 P.2d 626 (1988) (clarifying that "[s]o long as

the procedural burdens of filing     ~laims   with the government are reasonable,

the claim laws are valid").

6
 Former RCW 4.92.110 (2006) and former RCW 4.96.020(4) (2006) both provided for a
60 day notice requirement in all tort actions against the state or a local governmental
entity, and former RCW 7.70.100(1) provides for a 90 day notice requirement in all
medical malpractice cases.


                                         -10-
McDevitt v. Harborview Med. Ctr., No. 85367-3




       Additionally, the 30 day difference does not rise to the level of an

equal protection violation because it does not have the effect of truncating

the statute of limitations period to the same extent as the statute at issue in

Hunter.    Hunter, 85 Wash. 2d at 813; see also Coulter, 93 Wash. 2d at 207

(explaining that if "[t]he plaintiff has a filing time requirement equal to the

statutory limitations for bringing an action," a presuit notice requirement

"does not involve nor deny equal protection"); Daggs, 110 Wash. 2d at 53

(clarifying that "[e]qual protection requires that a party have the same

amount of time to bring a tort action against the government as he or she

would have to bring the action against a private tortfeasor").           For these

reasons, the 90 day presuit notice requirement of former RCW 7.70.100(1)

as· applied to state defendants is more closely comparable to the presuit

requirements at issue in Coulter and Medina than it is to the presuit notice

requirement at issue in Hunter.        As a result, invalidation of the 90 day

presuit notification requirement of former RCW 7.70.100(1) as applied to

lawsuits against the State would also require invalidation of former RCW

4.92.110 (2009) and former RCW 4.96.020(4) (2009). 7 Thus, we find the 90


7
 Former RCW 4.92.110 (2009) and former RCW 4.96.020(4) (2009) both provide for a
60 day notice requirement in all tort actions against the State or a local government
entity.


                                        -11-
McDevitt v. Harborview Med. Ctr., No. 85367-3




day pre suit notice requirement of former RCW 7. 70.1 00(1) constitutional as

applied to lawsuits against the State.

B.     Equal Protection Analysis

       The equal protection clause of the Fourteenth Amendment to the

United States Constitution provides, "[N]or shall any state ... deny to any

person within its jurisdiction the equal protection of the laws." U.S. CONST.

amend. XIV, § 1. Article I, section 12 of the Washington Constitution also

provides, "No law shall be passed granting to any citizen, class of citizens,

or corporation other than municipal, privileges or immunities which upon

the same terms shall not equally belong to all citizens, or corporations."

Statutory classifications that substantially burden indemnification for

personal injuries as to some groups but not others are permissible under the

equal protection clause to the Fourteenth Amendment only if they are

"'reasonable, not arbitrary, and ... rest upon some ground of difference

having a fair and substantial relation to the object of the legislation, so that

all persons similarly circumstanced shall be treated alike."'       Hunter, 85

Wash. 2d at 814 (alteration in original) (internal quotation marks omitted)

(quoting F.S. Royster Guano Co. v. Commw. of Virginia, 253 U.S. 412, 415,

40 S. Ct. 560, 64 L. Ed. 989 (1920)). A rational basis form of scrutiny is



                                         -12-
McDevitt v. Harborview Med. Ctr., No. 85367-3




used to analyze statutory classifications under both the Fourteenth

Amendment to the United States Constitution and article I, section 12 of the

Washington Constitution, as long as the statute does not infringe on a

fundamental right or create a suspect classification. See State v. Coria, 120

Wash. 2d 156, 169, 839 P.2d 890 (1992). Under rational basis review, the

statute will be upheld as long as there is any conceivable set of facts that

could provide a rational basis for classification. Medina, 147 Wash. 2d at 313.

       McDevitt mistakenly relies on Hunter in arguing that presuit

notification requirements violate equal protection.             We have consistently

upheld presuit notification requirements to state defendants where plaintiffs

have challenged that such laws impermissibly discriminate between

governmental and nongovernmental defendants. 8                  This classification of


8
  See 0 'Donoghue v. State, 66 Wash. 2d 787, 789-90, 405 P.2d 258 (1965) (indicating that
"[c]laim statutes [prescribing the limitations and the manner in which suits must be
brought] are mandatory and compliance with them is a condition precedent to recovery");
Nelson, 69 Wash. 2d at 729 (holding that "the right to sue the state, a county, or other state-
created governmental agency must be derived from statutory enactment; and it must be
conceded that the state can establish the conditions which must be met before that right
can be exercised"); Coulter, 93 Wash. 2d at 207 (upholding presuit notification requirement
of former RCW 4.92.110 (1977)); Hall, 97 Wash. 2d at 581 (noting in light of Hunter and
Coulter that "reasonable procedural burdens may be placed on governmental tort victims
as long as such burdens are not substantial and do not constitute a real impediment to
relief for governmental tort victims"); Daggs, 110 Wash. 2d at 52-53 (explaining that
"[c]laims filing laws serve the important function of fostering inexpensive settlement of
tort claims," and "[s]o long as the procedural burdens of filing claims with the
government are reasonable, the claim laws are valid"); Medina, 14 7 Wash. 2d at 314-15
(upholding the 60 day presuit notice requirement of former RCW 4.96.020(4) (1993)).


                                           -13-
McDevitt v. Harborview Med. Ctr., No. 85367-3




plaintiffs suing state defendants does not infringe on a fundamental right or

create a suspect classification. It is also rationally related to a legitimate

government interest because of "the multitude of departments, agencies,

officers and employees and their diverse and widespread activities, touching

virtually every aspect of life within the state." Cook, 83 Wash. 2d at 603. The

complexity of state operations and the difficulty associated with budgeting

and allocating funds for this multitude of departments and agencies provides

a legitimate govermnent interest in enacting the presuit notification

requirement of former RCW 7.70.100(1).           Often, the State receives a

quantification of claims against each government agency and allocates funds

for recovery of these claims based on the likelihood of recovery in each

action.      The 90 day presuit notification requirement of former RCW

7 .70.1 00(1) is also rationally related to this legitimate govermnent interest

because an advance notice of claims allows the State to make an accurate

and timely allocation based on pending claims and use unspent funds for

budgeting in other areas of state operations.

          Additionally, subsequent cases have indicated that Hunter's reach is

limited to legislation that essentially shortens the statute of limitations for

suits against state defendants. Coulter, 93 Wash. 2d at 207 (explaining that if



                                        -14-
McDevitt v. Harborview Med. Ctr., No. 85367-3




"[t]he plaintiff has a filing time requirement equal to the statutory limitations

for bringing an action," a presuit notice requirement "does not involve nor

deny equal protection"); Daggs, 110 Wash. 2d at 53 (clarifying that "[ e]qual

protection requires that a party have the same amount of time to bring a tort

action against the government as he or she would have to bring the action

against a private tortfeasor"). Lastly, we have already held in Daggs that

" [c] laim filing laws serve the important function of fostering inexpensive

settlement of tort claims." Id. The fact that former RCW 7.70.100(1) does

not actually require parties to engage in settlement negotiations does not

negate the statute's impact in advancing the object of the legislation. Thus,

we should find that the 90 day presuit notice requirement of former RCW

7.70.100(1) is consistent with the guarantees of equal protection in the

Fourteenth Amendment to the United States Constitution and article I,

section 12 of the Washington Constitution.

C.     Waples v. Yi

       Prior to our decision in Waples, we invalidated a certificate of merit

statute as a violation of patients' rights to access the court system against a

private hospital in Putman v. Wenatchee Valley Medical Center, 166 Wash. 2d

974, 985, 216 P.3d 374 (2009).              There, we recognized that "[t]he



                                        -15-
McDevitt v. Harborview Med. Ctr., No. 85367-3




Washington State Constitution does not contain a formal separation of

powers clause, but 'the very division of our government into different

branches has been presumed throughout our state's history to give rise to a

vital separation of powers doctrine."' I d. at 980 (internal quotation marks

omitted) (quoting Brown v. Owen, 165 Wash. 2d 706, 718, 206 P.3d 310

(2009)). The controlling issue in Putnam was whether the separation of

powers doctrine allowed the legislature to enact a certificate of merit statute,

RCW 7.70.150, which conflicted with procedural court rules found in CR 8

and CR 11. ld. at 980-81.

       RCW 7.70.150 required plaintiffs to submit a certificate of merit by a

health care expert, which verified that "'there [was] a reasonable probability

that the defendant's conduct did not follow the accepted standard of care,"'

before filing a medical malpractice action.      Putman, 166 Wash. 2d at 983

(quoting RCW 7.70.150(3)). CR 8 details our system of notice pleading,

and CR 11 states that attorneys do not have to verify pleadings in medical

malpractice actions. The majority reasoned that RCW 7.70.150 conflicts

with CR 8 because our pleading system requires only "'a short and plain

statement of the claim' and a demand for relief." ld. (quoting CR 8(a)).

According to the majority, the statute also conflicts with CR 11 because it



                                        -16-
McDevittv. Harborview Med. Ctr., No. 85367-3




"requires the attorney to submit additional verification of the pleadings." Jd.

Thus, we invalidated RCW 7.70.150 as being in conflict with court rules

(i.e., procedural law). Id. at 984-85.

       Waples gave us occasion to consider a similar statute, former RCW

7.70.100(1), which provided a 90 day presuit notice requirement for all

medical malpractice cases. 169 Wash. 2d at 160. We held that former RCW

7.70.100(1) irreconcilably conflicts with the commencement requirements of

CR 3(a), the conflict was a matter of procedural and not substantive law, and

the notice requirement violated separation of powers. Id. at 161.         "If a

statute and a court rule cannot be harmonized, the court rule will generally

prevail in procedural matters and the statute in substantive matters." Id. CR

3(a) provides the requirements for the commencement of an action, which

involves service of a copy of a summons and the complaint or filing of the

complaint. Id. at 160. The majority reasoned that "[r]equiring notice adds

an additional step for commencing a suit to those required by CR 3(a)." Id.

Accordingly, former RCW 7.70.100(1) could not be harmonized with CR

3(a), and the notice requirement was invalidated. !d. at 161.

       Although we found the notice requirement of former RCW

7 .70.1 00(1) unconstitutional, we did not have occasion to consider the



                                         -17-
McDevitt v. Harborview Med. Ctr., No. 85367-3




constitutionality of the statute, in light of article II, section 26, as applied in

cases against state defendants.         Additionally, the legislature passed a

severability provision, codified under RCW 43.72.911, as part of the

Washington Health Services Act of 1993, that reads as follows, "If any

provision of this act or its application to any person or circumstance is held

invalid, the remainder of the act or the application of the provision to other

persons or circumstances is not affected." "An as-applied challenge to the

constitutional validity of a statute is characterized by a party's allegation that

application of the statute in the specific context of the party's actions or

intended actions is unconstitutional."           Moore, 151 Wash. 2d at 668-69.

"Holding a statute unconstitutional as-applied prohibits future application of

the statute in a similar context, but the statute is not totally invalidated." !d.

at 669.    "In contrast, a . . . facial challenge is one where no set of

circumstances exists in which the statute, as currently written, can be

constitutionally applied." 9 !d.


9
 Additionally, as explained in Washington State Grange v. Washington State Republican
Party, 552 U.S. 442, 450-51, 128 S. Ct. 1184, 170 L. Ed. 2d 151 (2008) (citation
omitted):

               Facial challenges ... run contrary to the fundamental principle of
       judicial restraint that courts should neither '"anticipate a question of
       constitutional law in advance of the necessity of deciding it"' nor
       "formulate a rule of constitutional law broader than is required by the


                                          -18-
McDevitt v. Harborview Med. Ctr., No. 85367-3




       Our decision in Waples was a dispute between private parties and did

not involve a state defendant.       Whereas the defendants in Waples were

private individuals and private corporations, Waples, 169 Wash. 2d at 156-57,

we have previously determined that Harborview Medical Center is the

equivalent of a state agency and arm of the state, Hontz v. State, 105 Wash. 2d

302, 310, 714 P.2d 1176 (1986). As a result, there were no facts in Waples

to address the issue of whether article II, section 26, and the legislature's

waiver of sovereign immunity, permitted the legislature to establish

conditions precedent before suit can be brought against the State. None of

our relevant case law regarding article II, section 26 or the State's waiver of

sovereign immunity was even addressed in the                      Waples    opinion.

Additionally, facial invalidation of the presuit notice requirement in former

RCW 7.70.100(1) would ignore the severability provision passed by the



       precise facts to which it is to be applied." Ashwander v. TVA, 297 U.S.
       288, 346-47[, 56 S. Ct. 466, 80 L. Ed. 688] (1936) (Brandeis, J.,
       concurring) (quoting Liverpool, New York & Philadelphia S.S. Co. v.
       Commissioners of Emigration, 113 U.S. 33, 39, 5 S. Ct. 352, 28 L. Ed.
       899 (1885)). Finally, facial challenges threaten to short circuit the
       democratic process by preventing laws embodying the will of the people
       from being implemented in a manner consistent with the Constitution. We
       must keep in mind that "[a] ruling of unconstitutionality frustrates the
       intent of the elected representatives of the people." Ayotte v. Planned
       Parenthood of Northern New Eng., 546 U.S. 320, 329[, 126 S. Ct. 961,
       163 L. Ed. 2d 812] (2006) (quoting Regan v. Time, Inc., 468 U.S. 641,
       652[, 104 S. Ct. 3262, 82 L. Ed. 2d 487] (1984) (plurality opinion)).


                                         -19-
McDevitt v. Harborview Med. Ctr., No. 85367-3




legislature as part of the Washington Health Services Act of 1993 .10 This

severability clause specifically treats "the application of [former RCW

7. 70.1 00(1 )] to other persons or circumstances" as valid if application to

other persons or circumstances is invalidated.               RCW 43. 72.911.         Thus,

Waples was an as-applied invalidation of the 90 day presuit notice

requirement of former RCW 7.70.100(1).

D.     Prospective-Only Application

       A court may give its decisions prospective-only application to avoid

substantially inequitable results. We recognize that in Washington, a new

decision of law generally applies retroactively, affecting both the litigants

before the court as well as subsequent cases. Lunsford v. Saberhagen, 166

Wash. 2d 264, 271, 208 P.3d 1092 (2009). However, in rare instances we may

choose to give a decision prospective-only application.                   Id. at 270-71.

Although we have used it inconsistently, this court has adopted the United

States Supreme Court's three-part test in Chevron Oil Co. v. Huson, 404

U.S. 97, 92 S. Ct. 349, 30 L. Ed. 296 (1971) for determining whether a new


10
  The 90 day presuit notice requirement of former RCW 7.70.100(1) was originally
passed by the legislature in 2006 as an amendment to the 1993 health services act. LAws
OF 2006, ch. 314, § 1. In addition, the legislature recently removed the health care
exemptions of former RCW 4.92.100(1) (2009) and former RCW 4.96.020(1) (2009),
which evidences its intent to subject plaintiffs suing state health care providers to similar
notification requirements as those found in former RCW 7.70.100(1).


                                            -20-
McDevitt v. Harborview Med. Ctr., No. 85367-3




decision should receive prospective-only application. Lunsford, 166 Wash. 2d

at 272-73 (citing Taskett v. KING Broad. Co., 86 Wash. 2d 439, 448, 546 P.2d

81 (1976)). If the following three conditions are met, we may depart from

the presumption of retroactivity: "(1) the decision established a new rule of

law that either overruled clear precedent upon which the parties relied or

was not clearly foreshadowed, (2) retroactive application would tend to

impede the policy objectives of the new rule, and (3) retroactive application

would produce a substantially inequitable result." !d. (footnote omitted)

(citing Chevron Oil, 404 U.S. at 106-07).

       Under the Chevron Oil test, this case merits prospective-only

application. (1) Our decision in Waples, which did not involve the state,

declared former RCW 7.70.100 unconstitutional. See 169 Wash. 2d at 155

("[T]he notice requirement of [former] RCW 7.70.100(1) is unconstitutional

because it violates the separation of powers.").        Today's decision, by

recognizing article II, section 26, clarifies that holding in a manner that

McDevitt did not foresee.       (2) Retroactive application of this decision's

holding, which would apply chapter 7.70 RCW to McDevitt, would impede

the legislature's policy objectives as embodied in later adopted provisions.

Indeed, during the pendency of this appeal, the legislature amended RCW



                                        -21-
McDevitt v. Harborview Med. Ctr., No. 85367-3




4.92.100(1) to remove the reference to chapter 7.70 RCW. See LAWS OF

2012, ch. 250, § 1. Since the effective date of that statutory change (June 7,

2012), claims must be made under RCW 4.92.100, not under chapter 7.70
         11
RCW.          LAws OF 2013, ch. 82, § 1. (3) Finally, McDevitt relied on our

unqualified language in Waples when he did not file notice as prescribed in

former RCW 7.70.100(1).             Nullifying his cause of action now would, in

effect, punish his reliance on our recent decision: a substantially inequitable

outcome. 12

                                       CONCLUSION

         We hold that the 90 day presuit notice requirement of former RCW

7.70.100(1) as applied to the State is a constitutional application of law

under article II, section 26 of the Washington Constitution. Additionally, we

find that the 90 day presuit notice requirement of former RCW 7.70.100(1)

is not a violation of equal protection. Lastly, we hold that our decision in

Waples was an as-applied invalidation of former RCW 7.70.100(1).

However, in order to avoid a substantially inequitable result, we give these

holdings prospective-only application. The King County Superior Court's


11
  Moreover, the legislature recently completely excised the 90 day requirement from
former RCW 7.70.100.
12
     This decision expresses no opinion as to the merits of McDevitt's underlying claims.


                                             -22-
McDevitt v. Harborview Med. Ctr., No. 85367-3




denial of Harborview Medical Center's motion for summary judgment is

accordingly affirmed.




                                        -23-
McDevitt v. Harborview Med. Ctr., No. 85367-3




       WE CONCUR:




                                          24
McDevitt (Glen A.) v. Harborview Medical Center, et al. (Chambers, J.P.T., concurring in result
only)




                                        No. 85367-3

       CHAMBERS, J.* (concurring in result only)- While I concur in result,

the lead opinion is wrong in its statutory analysis, ignores the clear direction of the

legislature to avoid inconsistent presuit notice requirements, fails to treat similar

government and private entities the same, and reaches an absurd result. It confuses

what the legislature could constitutionally do with what the legislature did do in the

2009 medical malpractice reform legislation. The lead opinion acknowledges that

"[t]he purpose of these exemptions was to avoid inconsistent presuit notice

requirements in medical malpractice cases" (referring to former RCW 4.92.110

(2006) and former RCW 4.96.020( 4) (2006)), a statement with which I agree.

Lead opinion at 10. But the lead opinion's result is just the opposite. Under the

lead opinion's reasoning, government health care providers are given the benefit of

a presuit notice requirement that other health care providers are not, and

government health care providers were given the benefit of a more generous

presuit notice requirement than any other government entity was at the time. This

is an absurd result. Clearly, as recent legislative action amply shows, it is not what

our legislature intended either. LAWS OF 2013, ch. 82; LAWS OF 2012, ch. 250.

        At the time this case was filed, all other government entities were entitled to

60 days' notice of a claim before a suit could be filed. This presuit notice

requirement gives public agencies the opportunity to promptly settle meritorious


*Justice Tom Chambers is serving as a justice pro tempore of the Supreme Court pursuant to
Washington Constitution article IV, section 2(a).
McDevitt (Glen A.) v. Harborview Medical Center, et al. (Chambers, J.P .T., concurring in result
only)

claims. This uniformity is important to maintain an even playing field with

understandable rules. However, under the lead opinion's strained logic, a portion

of a statute we have previously held to be unconstitutional is resuscitated to create

a very special and privileged group of government health care providers who

enjoyed 90 days ofpresuit notice. To explain why government health care

providers, and only government health care providers, are entitled to 30 more days,

the lead opinion simply says, "This difference is de minimis." Lead opinion at 10.

It was either the intent of the legislature to create an ultraspecial class or it was not;

when discerning the intent of the legislature, the "de minimis" standard is not an

analytical standard we use. If we are to have inconsistent presuit notice

requirements among government agencies, the legislature, not this court, should

create them.

       The lead opinion has confused what the legislature could do under article II,

section 26 of our state constitution with what our legislature intended to do in its

most recent attempt at medical malpractice reform. The lead opinion offers no

rational basis for giving government health care providers a very special 90-day

preclaim filing requirement, when all other state and local entities are entitled to

only a 60-day preclaim filing period, and private health care providers are entitled

to none. Our legislature clearly does not think that is fair; it has since amended the

law to give government hospitals the same claims period as other government

agencies. LAWS OF 2012, ch. 250; see also LAWS OF 2013, ch. 82. The lead

opinion's result leaves us not with legislation that was painstakingly drafted after

deep discussion with the stakeholders. At best, it results in law that is simply an

accident. At worst, it results in law that is in clear derogation of the legislature's

                                                2
McDevitt (Glen A.) v. Harborview Medical Center, et al. (Chambers, J.P.T., concurring in result
only)

intent, either for consistent preclaim periods among government agencies or for
malpractice reform that treats governmental and private health care providers the
same.
        I believe we should begin, as we did the first time this statute was before us,
with the principle that the law applies equally to all. '"The very essence of civil
liberty certainly consists in the right of every individual to claim the protection of
the laws, whenever he receives an injury. One of the first duties of government is
to afford that protection."' Putman v. Wenatchee Valley Med. Ctr., 166 Wash. 2d
974, 979, 216 P.3d 374 (2009) (quoting Marbury v. Madison, 5 U.S. (1 Cranch)
137, 163, 2 L. Ed. 60 (1803)). This is not merely rhetorical. The very language of
the repudiation of sovereign immunity reflects our legislature's embrace of that
principle: "The state of Washington, whether acting in its governmental or
proprietary capacity, shall be liable for damages arising out of its tortious conduct
to the same extent as if it were a private person or corporation." RCW 4.92.090.
The 2009 legislature went further with respect to health care providers. The
general provision establishing the preclaim notice requirement, former RCW
4.92.1 00 (2009), was amended to exclude health care injuries, providing more
equal treatment for plaintiffs and defendants alike. Former RCW 4.92.1 00( 1)
("Claims involving injuries from health care are governed solely by the procedures
set forth in chapter 7.70 RCW and are exempt from this chapter."). This change
again expressed the legislature's intent at the time that public health care providers
would be treated exactly like private health care providers. Thus, RCW 4.92.090
and former RCW 7.70.100 (2006) are in absolute harmony with the legislature's



                                                3
McDevitt (Glen A.) v. Harborview Medical Center, et al. (Chambers, J.P.T., concurring in result
only)

intent to treat government and private entities (in this case, health care providers)
the same.
       I recognize that this does not end our inquiry. As the lead opinion properly
recognizes, under our constitution, the legislature has the power to "direct by law,
in what manner, and in what courts, suits may be brought against the state."
WASH. CONST.      art. II,§ 26. I agree that the legislature may discriminate and
provide special protections for state and local governments within constitutional
limits. 1
       But having the power to grant preferential treatment to yourself is not the
same as having exercised that power. If the legislature wants to carve out an
exception to its admonition that it was to be treated to the same extent as private
persons and corporations, it can do so. 2 If the legislature wants to act under article

1
 We have held that the State's power to discriminate is not unfettered. In Hunter v. North
Mason High School, 85 Wash. 2d 810, 818-19, 539 P.2d 845 (1975), Justice Utter wrote that

        we cannot uphold nonclaim statutes simply because they serve to protect the
        public treasury. Absent that justification, there is no basis, substantial or even
        rational, on which their discrimination between governmental plaintiffs and others
        can be supported. They thus cannot stand under the equal protection clause of the
        Fourteenth Amendment or Canst. art 1, § 12.

(Footnote omitted.) I strongly object to the lead opinion's dismissive labeling oflanguage
in Hunter as dictum. We are not a federal court; we are not limited by the federal
constitution's "cases" and "controversies" requirement that gave rise to its restrictive
"dicta" jurisprudence. U.S. CONST. art. III,§ 2; see Wash. State Farm Bureau Fed'n v.
Gregoire, 162 Wash. 2d 284, 319 n.32, 174 P.3d 1142 (2007) (Chambers, J., concurring).
See generally Michael C. Dorf, Dicta and Article III, 142 U. PA. L. REv. 1997 (1994).
Reasoning in a Washington State Supreme Court opinion does not become "dictum"
merely because a later court finds it to be inconvenient.
2
  Again, the legislature must comply with other constitutional principles. We must not forget
that exercises of article II, section 26 power are subject to other constitutional constraints. ZDI
Gaming, Inc. v. State ex rel. Wash. State Gambling Comm 'n, 173 Wash. 2d 608, 619, 268 P.3d 929
(2012); Hunter, 85 Wash. 2d at 818-19. It may be that a well-drawn statute would not run afoul of
the equal protection principles laid down in Hunter. The lead opinion is certainly correct that
                                                 4
McDevitt (Glen A.) v. Harborview Medical Center, et al. (Chambers, J.P.T., concurring in result
only)

II, section 26 to bestow upon public health care providers special treatment or a

competitive advantage over private hospitals, the legislature should take that

action, not this court. Given the competing interest between private and public

health care providers, this should be debated in the legislature and not imposed by

this court. 3

       Today, the court writes a statute that our legislature did not consider and

could not have intended. Article II, section 26 does not vest this court with the

authority to legislate.

       However, because I do agree that the lead opinion's decision should be

applied prospectively only, I concur in the result today. This is a unique case. In

Waples v. Yi, 169 Wash. 2d 152, 161, 234 P.3d 187 (2010), this court held the presuit
notice requirement of former RCW 7.70.100(1) was unconstitutional on its face.


this court has upheld other claims periods that favor the State and its subdivisions. See, e.g.,
Medina v. Pub. Uti! Dist. No.1. of Benton County, 147 Wash. 2d 303,313, 53 P.3d 993 (2002)
(upholding 60-day waiting period); Hall v. Niemer, 97 Wash. 2d 574, 581, 649 P.2d 98 (1982)
(upholding claim filing condition precedent that placed "reasonable procedural burden [that was]
not substantial and [did] not constitute a real impediment to relief'); Coulter v. State, 93 Wash. 2d
205, 207, 608 P.2d 261 (1980) (upholding claim filing statute that did not reduce the statute of
limitations). But in those cases, we were faced with statutes where the legislature deliberately
and publicly exercised its article II, section 26 power to '"direct by law, in what manner, and in
what courts, suits may be brought against the state."' Hall, 97 Wash. 2d at 581 (quoting CONST.
art. II,§ 26). We were not faced with a statute that was transformed from one that benefited all
categories of providers equally to benefiting the State only. A statute that draws purely arbitrary
categories violates equal protection. Medina, 147 Wash. 2d at 314 (citing State v. Thorne, 129
Wash. 2d 736, 771, 921 P.2d 514 (1996)).
3
  I also respectfully disagree with the lead opinion's equal protection analysis. A statute that
draws purely arbitrary categories violates equal protection. See, e.g., Medina, 147 Wash. 2d 314
(citing Thorne, 129 Wash. 2d at 771). Due to this court's holding today, former RCW 7.70.100 has
become purely arbitrary, at least in relation to the statute the legislature thought it was drafting.
The legislature's constitutional authority to direct how the State may be sued is subject to the
equal protection clause, and equal protection is offended when power is wielded in an arbitrary
manner. See generally id. at 324-29 (Chambers, J., dissenting).


                                                  5
McDevitt (Glen A.) v. Harborview Medical Center, et al. (Chambers, J.P.T., concurring in result
only)

Waples used sweeping language, not the language of an "as applied" holding. The

plaintiff, indeed, the entire world, was entitled to rely upon this court's holding.

The lead opinion has now seen fit to exempt government health care defendants

from that rule. Under these exceptional circumstances, I agree the holding should

be prospective only.




                                                6
McDevitt (Glen A.) v. Harborview Medical Center} et al. No. 85367-3




                                        7
McDevitt v. Harborview Med. Ctr., No. 85367-3
(Fairhurst, J., concurring in part and dissenting in part)




                                     No. 85367-3


      FAIRHURST, J. (concurring in part and dissenting in part)-I agree with the

lead opinion that article II, section 26 of the Washington State Constitution

empowers the legislature to require a 90 day presuit notification period before

filing suit against the State or any of its subdivisions.    I wholly join the lead

opinion's holding that the presuit notice provision in former RCW 7.70.100(1)

(2006) is constitutional. Lead opinion at 2. On the issue of prospectivity, which is

the only issue that we granted reconsideration, I find the analysis and ultimate

determination unsatisfactory.

       In Waples v. Yi, 169 Wash. 2d 152, 161, 234 P.3d 187 (2010), we found the

presuit notice requirement in former RCW 7.70.100(1) unconstitutional. There is

no discussion or distinction made in the Waples majority between private and

governmental defendants. The Waples dissent mentions governmental defendants,

but only as an example of how presuit notice requirements have been adopted and

upheld in other contexts. Id. at 165 (J.M. Johnson, J., dissenting).




                                            1
McDevitt v. Harborview Med. Ctr., No. 85367-3
(Fairhurst, J., concurring in part and dissenting in part)



      Given Glen McDevitt's interpretation of Waples, he thought former RCW

7.70.100(1) no longer applied and he did not need to, nor did he, file a presuit

notice. The State thought it continued to apply and raised McDevitt's failure to file

as a defense. In this case, we have decided substantively that Waples did not

invalidate the presuit notice requirement in suits against governmental defendants;

therefore, McDevitt should have filed a presuit notice. Before our decision, there

was nothing that said the presuit notice requirement was not required in suits

against governmental defendants.

       It is hard to imagine a clearer violation of the separation of powers doctrine

than the court's determination that its decision will operate prospectively only.

The court's decision has not changed the law. There is no principle that says until

the court decides a statute is effective, it is not. The statutory notice provision has

never been declared unconstitutional insofar as suits against the government are

concerned; at all times, the statute's notice requirement was constitutional when

applied in medical malpractice actions against the government. 1

       Nonetheless, a majority of the court concludes that the statutory provision

will be completely inoperable for a period of time-beginning when Waples was


       1
         The statute was constitutionally valid when applied to the government until the
legislature's amendment in 2013 that removed the 90 day presuit notice requirement in its
entirety. LAWS OF 2013, ch. 82, § 1 (effective July 28, 2013).
                                            2
McDevitt v. Harborview Med. Ctr., No. 85367-3
(Fairhurst, J., concurring in part and dissenting in part)



filed and ending when this case is filed-despite the fact that, as applied, the

statute was at all times constitutional and a legitimate exercise of the legislature's

power under article II, sections 1 and 26 of the Washington State Constitution.

       Given this situation, I do not know how we can give prospective only relief.

We are not changing a procedural rule for construing the statute or for determining

its constitutionality.   We cannot change or invalidate a substantive legislative

enactment if it is constitutional. Nor can we suspend a valid statute. Accordingly,

there is no room for any debate about prospective or retroactive application of our

decision. I respectfully dissent from the prospective application portion of the lead

opinion and would reverse the trial court. 2




       2
         McDevitt argues that the State at oral argument conceded prospective application. The
State's counsel, in response to a question about prospective application, emphasized that
Harborview's main concern was an opinion affirming the constitutionality of former RCW
7.70.100(1) as applied to state defendants, stating:
        This situation is always difficult. I think historically the way the court has
        approached it is that ... the litigant before the court gets the benefit or the burden
        of the decision ... and it applies prospectively from that point. Obviously our
        interest is in ... the larger matter.
Wash. Supreme Court oral argument, McDevitt v. Harborview Med. Ctr., No. 85367-3 (Jan. 12,
2012), at 39 min., 8 sec., audio recording by TVW, Washington State's Public Affairs Network,
available at http://www.tvw.org. While acknowledging the State's greater interest in the long
term rather than the immediate case, he ended by asking us to reverse the trial court. I do not
think his statement can be deemed a concession.


                                              3
McDevitt v. Harborview Med. Ctr., No. 85367-3
(Fairhurst, J., concurring in part and dissenting in part)




                                                4